Citation Nr: 0032716	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his mother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board construes the veteran's statements in his July 1999 
notice of disagreement as a claim for service connection for 
sinusitis, hay fever, and allergic rhinitis.  Because these 
claims have not previously been addressed, they are referred 
to the RO for the appropriate development and adjudication.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no medical or lay evidence demonstrating 
treatment, symptoms, or a current diagnosis of asthma.    


CONCLUSION OF LAW

Asthma was not incurred or aggravated during the veteran's 
period of active duty service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1111, 1113, 1153 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Generally, direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may be established based on either chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Aggravation of a preexisting injury or disease 
exists when there is an increase in disability during 
service, absent a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The presumption of aggravation may be 
rebutted only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

In this case, the RO found that the veteran's asthma existed 
prior to service but was not aggravated during service.  Upon 
a review of the claims folder, the Board questions whether 
the RO properly arrived at its conclusion given the evidence 
of record.  However, the Board ultimately finds that the 
question of whether asthma pre-existed service is not 
dispositive in this case because there is no evidence, lay or 
medical, showing that the veteran currently has asthma.  
Specifically, the June 1998 VA pulmonary function tests were 
normal.  Moreover, during the February 2000 hearing, the 
veteran, his father, and his mother all stated unequivocally 
that he did not have asthma or symptoms of asthma and was not 
being treated for asthma.  A claim for service connection 
cannot be allowed if there is no evidence of present 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for asthma.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.303.  

The Board observes that recently enacted legislation has, 
inter alia, enhanced VA's duty to assist a veteran in 
developing facts pertinent to his claim and expanded on VA's 
duty to notify the veteran and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
Review of the claims folder reveals that the veteran and his 
representative have been asked whether the veteran received 
any medical care or took medications for asthma.  The 
veteran's answer was clearly negative.  Therefore, the Board 
finds no indication that a remand is required for the purpose 
of securing additional evidence.  Moreover, the Board finds 
that, under these circumstances, its present review of the 
claim does not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for asthma is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



